Citation Nr: 1721996	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a low back disability, to include residuals of a lumbar laminectomy. 

3.  Entitlement to an initial compensable disability rating for residual scar from removal of a sebaceous cyst at the right naso-labial line.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at an RO hearing in July 2011 and a Board videoconference hearing in March 2013.  Transcripts of these proceedings have been associated with the record.

This case was previously before the Board in March 2015 and February 2016 at which times the above issues were remanded for additional development.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives with regard to the issues adjudicated below.  Specifically, the March 2015 remand requested that the AOJ notify the Veteran that she may submit lay statements from herself or other individuals who were contemporaneously informed of her disability symptoms (which was accomplished in May 2015), obtain updated VA treatment records (which was accomplished in May 2015), make attempts to obtain outstanding records from the Social Security Administration (which was accomplished in May 2015), attempt to verify the Veteran's in-service exposure to chemicals (which was accomplished in May 2015), afford the Veteran VA examinations with medical opinions (which was accomplished in June 2015), and readjudicate the issues (which was accomplished in an August 2015 supplemental statement of the case (SSOC)).  The February 2016 remand requested that the AOJ afford the Veteran and her authorized representative the opportunity to submit additional evidence or argument in furtherance of the claims, to include authorization for VA to obtain private treatment records from Texas Medical Center and/or St. Luke's Hospital (which was accomplished in March 2016), make attempts to obtain outstanding records from the Social Security Administration (which was accomplished in February 2017), afford the Veteran VA examinations with medical opinions (which was accomplished in March 2016 and June 2016), and readjudicate the issues (which was accomplished in a March 2017 SSOC). Therefore, the Board finds that the AOJ has substantially complied with the March 2015 and February 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a compensable disability rating for cyst removal, right eyebrow has been raised by the record in a March 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an initial compensable disability rating for residual scar from removal of a sebaceous cyst at the right naso-labial line is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is no evidence of COPD in service and no competent medical evidence linking the Veteran's current COPD with her period of service to include her claimed exposure to harmful chemicals.  

2.  There is no evidence of a low back disability in service and no competent medical evidence linking the Veteran's current low back disability with her period of service to include her claimed in-service injury.  


CONCLUSIONS OF LAW

1.  Service connection for COPD is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a low back disability is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases (including arthritis), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel  (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b). Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.


III. Analysis

A.  COPD

The Veteran contends that her COPD is related to her exposure to various toxins, to include asbestos, benzene, and styrene, during her military service.  Specifically, the Veteran testified at her March 2013 hearing that she was exposed to numerous chemicals in service as a pollution control investigator, including at Chocolate Bayou, Texas, and Texas City, Texas.  She added that this included exposure to many chemicals whose exposure is now more heavily regulated by the Environmental Protection Agency, including benzene and styrene.  She also testified that she began to have breathing problems within a year or a year-and-a-half of separating from service.  

The Veteran's former spouse provided a statement dated in March 2015, in which she informed that she and the Veteran were married and living together when the Veteran was in the Coast Guard from 1975 through 1977.  She then informed that the Veteran's duties in service "caused him to be exposed to dangerous chemicals and petroleum products on a continuous basis."  The Veteran's brother and mother also provided statements dated in March 2015 noting the Veteran's in-service exposure to dangerous chemicals.  

The Veteran's service treatment records are negative for findings related to COPD in service.  Significantly, examination reports dated in October 1973, July 1977, March 1978, and October 1980 show normal "lungs and chest."  Furthermore, the Veteran denied "shortness of breath" in October 1973 and March 1978 reports of medical history.

Records from the Social Security Administration (SSA) show that the Veteran began experiencing shortness of breath as early as September 1999 and she was subsequently diagnosed with COPD at some point prior to a December 2000 SSA decision awarding disability benefits effective August 6, 1999.

A VA examination was conducted in June 2015 and the examiner diagnosed emphysema and COPD.  The examiner reviewed the claims file inclusive of pulmonary function test (PFT) findings from 2014 as well as a CDC (Center for Disease Control) fact sheet on benzene, and noted the Veteran's self-reported history of exposure to many chemicals when serving in the Coast Guard.  Additionally noted was the Veteran's 30 plus year history of tobacco smoking.  The examiner then opined that Veteran's COPD was not at least as likely as not causally related to service, but rather more likely due to the Veteran's long history of smoking.  The examiner explained that smoking was known to cause COPD, and additionally noted that COPD was not diagnosed or treated until 2002 or 2003, which was approximately 25 years following service.  She informed that emphysema "is one of the main types of [COPD]."  She further commented that benzene exposure in service as described by the Veteran was not known to cause COPD.

Initially, the Board notes that COPD is not included as a chronic condition under 38 C.F.R. § 3.309(a).  Furthermore, the Veteran has not alleged a continuity of respiratory symptomatology since service.  Rather, during the March 2013 Board hearing, the Veteran testified that her respiratory symptoms began a year or a year-and-a-half after separating from service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for COPD.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claim is also denied on a direct basis.  First, there is no evidence of COPD in service.  As above, the Veteran's October 1973, July 1977, March 1978, and October 1980 examinations show normal "lungs and chest."  Furthermore, the Veteran denied "shortness of breath" in October 1973 and March 1978 reports of medical history.  Significantly, there is no record of COPD until September 1999, approximately 22 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links the Veteran's COPD to an incident of the Veteran's active military service.  Significantly, while the Veteran contends that her COPD is related to her claimed exposure to harmful chemicals in service, the June 2015 VA examiner indicated that the Veteran's COPD was not related to her in-service chemical exposures but was instead related to her 30 plus year history of tobacco smoking.  The Board finds that the June 2015 opinion is adequate to decide the issue as it is predicated on a review of the record.  

While the Veteran has alleged that her COPD is related to her claimed exposure to harmful chemicals in service, the Board finds that the question regarding the potential relationship between the Veteran's COPD and any instance of her military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of COPD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Low Back Disability

The Veteran testified at her March 2013 hearing that she hurt her back in service when lifting an oscilloscope as part of her duties at the time as an electronics technician.  She asserted that she did not then seek medical attention because she wanted an honorable discharge and not a medical discharge from service.  The Veteran also submitted statements from her ex-spouse, brother, and mother in March 2015 reiterating the claimed in-service back injury.

The Veteran's service treatment records are negative for findings related to a back disability in service.  Significantly, examination reports dated in October 1973, July 1977, March 1978, and October 1980 show a normal "spine."  Furthermore, the Veteran denied "recurrent back pain" in October 1973 and March 1978 reports of medical history.

Post-service treatment records show a back disability as early as February 1979 when a lumbar laminectomy was performed.  Significantly, a March 1979 discharge summary notes a history of "occasional" low back pain for the last three years.  However, a February 1979 treatment record noted only a two month history of back pain, noting that his back pain might have been precipitated by the physical activity involving moving himself from Dallas to Houston.  A December 1993 private treatment record shows lumbarization of the first sacral segment with slight narrowing of L5-S1 (i.e., arthritis).

The Veteran was afforded a VA spine examination in July 2015 and was diagnosed with degenerative arthritis of the spine.  The examiner noted the Veteran's history of experiencing a pinch in her back following bending down to pick up an oscilloscope in 1976.  The Veteran was noted to have not sought medical attention for this in service, and was discharged in 1977.  The examiner noted a history of back pain in 1980 and surgery for a ruptured disk, with additional surgery in 1993 due to worsening of her disc disease.  The examiner noted a most recent MRI (magnetic resonance imaging) scan showing degenerative disk disease at L5-S1 and to a lesser degree at L4-L5, with foraminal stenosis at both levels.  The examiner provided an opinion against onset of a back condition in service, but based this on the erroneous findings that the Veteran's low back condition treated in 1980 "seems unrelated to service due to absence of documentation of low back pain following separation."  

As the July 2015 VA examiner did not appear to address the Veteran's self-reported history in February 1979 and her and her family members' subsequent statements supporting a history of back pain dating from service, the Board remanded the claim in February 2016 for a second VA examination/opinion.

The Veteran was afforded a second VA spine examination in March 2016 and was diagnosed with HNP (herniated nucleus pulposus).  The examiner opined that the claimed disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for this opinion, the examiner noted the Veteran's history of low back pain related to an in-service injury in 1976 when she reached to pick up an oscilloscope and felt a pinch in her back.  She did not seek medical attention and she was discharged in 1977.  She subsequently had back surgery in 1979 due to a ruptured disc.  The examiner noted a February 1979 neurosurgery record wherein the Veteran denied previous back problems and also noted that the Veteran's discharge examination was negative for back problems.  The examiner also noted that the Veteran's service treatment records were negative for a back injury and, when seen by the neurosurgeon in February 1979, the Veteran indicated that the back pain started two months before the visit and was thought to be related to a move from Dallas to Houston.  The note from the neurosurgeon in February 1979 indicated an acute HNP which occurred two months prior.  This would have no relationship to the Veteran's military service as it would have occurred two years after discharge with no history of back problems from 1977 to the episode in 1979.

Initially, the Board notes that while arthritis is included as a chronic condition under 38 C.F.R. § 3.309(a), herniated nucleus pulposus is not a chronic condition pursuant to 38 C.F.R. § 3.309(a).  Furthermore, the earliest X-ray evidence of arthritis is a December 1993 X-ray, approximately 16 years after the Veteran's discharge from service.  Moreover, while the Veteran has alleged a continuity of low back symptomatology since service, such history is inconsistent with the record.  As above, service and post-service treatment records are negative for complaints regarding the back until a February 1979 post-service recording which notes an onset of significant back pain only two months earlier related to a move from Dallas to Houston.  While a subsequent March 1979 private treatment record notes a history of "occasional" low back pain for the last three years, notably this was only "occasional" and, thus, not "continuous."   As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for a low back disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claim is also denied on a direct basis.  First, there is no evidence of a low back disability in service.  As above, the Veteran's October 1973, July 1977, March 1978, and October 1980 examinations show a normal "spine."  Furthermore, the Veteran denied "recurrent back pain" in October 1973 and March 1978 reports of medical history.  Significantly, there is no record of a back disability until February 1979, approximately one and a half years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson, 230 F.3rd at 1333.  Finally, there is no medical evidence in the record that links the Veteran's low back disability to an incident of the Veteran's active military service.  Significantly, while the Veteran contends that her back disability is related to an in-service injury, both the June 2015 and March 2016 VA examiners indicated that the Veteran's low back disabilities were not related to her military service and the March 2016 VA examiner went on to say that her back disability was related to an injury incurred two months prior to the February 1979 surgery.  The Board finds that the March 2016 opinion is adequate to decide the issue as it is predicated on a review of the record.  

While the Veteran has alleged that her low back disability is related to her claimed in-service injury, the Board finds that the question regarding the potential relationship between the Veteran's low back disability and any instance of her military service to be complex in nature.  Woehlaert, supra.  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones, supra.  In this regard, the question of causation of a low back disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for COPD is denied.  

Service connection for a low back disability is denied.  


REMAND

With regard to the residual scar from removal of a sebaceous cyst at the right naso-labial line, the Board notes that a previous June 2009 VA scar examination observed the scar residual as 0.9 centimeters by 0.4 centimeters, which was present at the right nasolabial fold but was not disfiguring, was not tender, was not adherent to underlying tissue, and was without apparent infection.  

A subsequent June 2016 VA scar examination shows a scar residual as 3 centimeters by 0.3 centimeters.  Significantly, this examination report indicated that the Veteran had "scars or disfigurement of the head, face or neck."  The report also noted that there was elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Finally, it was noted that there was a 
"3 x 3" mild elevation behind the liner scar.  

The Veteran's residual scar from removal of a sebaceous cyst at the right naso-labial line is rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 which provides ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118  , are: (1) Scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

DC 7800 further provides that a 10 percent evaluation is warranted for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  A 30 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Initially, the Board notes that there is a significant discrepancy regarding the June 2009 and June 2016 VA examination reports.  While the June 2009 report shows no disfigurement, the June 2016 report shows at least two characteristics of disfigurement (elevation/depression as well as adherence to underlying tissue) and possibly more.  Significantly, it is unclear whether the "3 x 3" mild elevation behind the liner scar is expressed in terms of centimeters or inches.  As such, an additional VA examination would be helpful in determining the current severity of the scar.

Furthermore, the Board notes that the Veteran is separately service connected for cyst removal, right eyebrow and, in March 2013 correspondence, requested an increased rating for this disability.  This issue has been referred for adjudication and the findings of this examination may affect the Veteran's disability rating for sebaceous cyst at the right naso-labial line.    

Finally, the February 2016 Board remand noted that, during the March 2013 Board hearing, the Veteran reported receiving treatment for her scar condition approximately twice yearly but there was no indication what that treatment would have been. As such, the Board directed the RO to:

Obtain and associate with the claims file any additional pertinent private treatment records, including from the Texas Medical Center and St. Luke's Hospital, with the Veteran's assistance, as appropriate.  The Veteran should be specifically asked to assist in obtaining records of treatment for her residual scar at the right naso-labial line.

A March 2016 letter to the Veteran requested that the Veteran complete an authorization form to obtain treatment records from VA and non-VA medical providers, to include Texas Medical Center and St. Luke's Hospital.  However, this letter, nor any other letter, specifically asked for the Veteran's assistance in  "obtaining records of treatment for her residual scar at the right naso-labial line."  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran and her authorized representative the opportunity to submit additional evidence or argument in furtherance of the remanded claim. 

2.  Obtain and associate with the claims file any additional pertinent private treatment records, including from the Texas Medical Center and St. Luke's Hospital, with the Veteran's assistance, as appropriate.  The Veteran should be specifically asked to assist in obtaining records of treatment for her residual scar at the right naso-labial line.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected residual scar at the right naso-labial line as well as her separately service-connected cyst removal, right eyebrow.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should indicate the nature and severity of all manifestations of such scars since the grant of service connection effective November 14, 2008.  The examiner should describe the size of each scar and indicate whether the scars result in disfigurement and, if so, how many characteristics of disfigurement.  Significantly, the examiner should reconcile the finding of no disfigurement in June 2009 with the finding of disfigurement in June 2016 as well as comment on the "3 x 3" mild elevation behind the liner scar in the June 2016 report and indicate whether such is expressed in terms of centimeters or inches.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


